Citation Nr: 0633362	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-38 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric 
condition, other than PTSD.

3.  Entitlement to service connection for congestive heart 
failure.

4.  Entitlement to service connection for high blood 
pressure.

5.  Entitlement to service connection for a stomach disorder.

6.  Entitlement to service connection for a degenerative bone 
disorder/gout.

7.  Entitlement to service connection for prostate cancer.

8.  Entitlement to service connection for an eye disorder.

9.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

10.  Entitlement to service connection for alcohol abuse.

11.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
April 1970.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a May 2003 rating decision.

Since the determinations of TDIU and of service connection 
for alcohol abuse may be intertwined with the veteran's 
claims for service connection for PTSD, consideration of 
these matters must be deferred until that claim is decided.  
The issue of PTSD is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence fails to show that the veteran's psychiatric 
disorder, other than PTSD, either began during, or within a 
year of, service, or that it was caused by his time in 
service.

2.  The veteran was not treated for a heart condition either 
during service or for many years afterward.

3.  There is no evidence that high blood pressure manifested 
either in service, or within a year following discharge from 
service.

4.  The veteran has not been diagnosed with a stomach 
disorder.

5.  The medical evidence fails to relate the veteran's 
degenerative bone disorder/gout to his time in service.

6.  The veteran has not been diagnosed with prostate cancer.

7.  The veteran's right eye amblyopia noted at service 
entrance was not aggravated during his time in service.

8.  The veteran's spouse makes $1,400 per month and the 
veteran receives a pension of $251.29 per month.





CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric 
condition, other than PTSD, are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for service connection for congestive heart 
failure are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006). 

3.  The criteria for service connection for high blood 
pressure are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

4.  The criteria for service connection for a stomach 
disorder are not met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).

5.  The criteria for service connection for degenerative bone 
disorder/gout are not met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2006).

6.  The criteria for service connection for prostate cancer 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.309(e) (2006).

7.  The criteria for service connection for an eye disorder 
are not met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2006).

8.  Nonservice-connected pension benefits are not warranted. 
38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. § 3.3, 3.23 
(2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

Psychiatric condition, other than PTSD

At his hearing, the veteran testified that one of the VA 
doctors told him that he was depressed.  

Service medical records fail to show any evidence of a 
psychiatric disability during service, and the veteran was 
found to be psychiatrically normal on his separation 
physical.

At a VA examination in May 2003, the veteran was diagnosed 
with alcohol abuse and with a depressive disorder.  However, 
the examiner failed to indicate that the veteran's depression 
was related to his time in service.  The diagnosis of 
depression was also rendered at a psychological evaluation in 
2004 (as described in a Social Security Administration 
proceeding), but there is no indication that the doctor 
believed the depression was related to the veteran's time in 
service.

Other treatment records have failed to even diagnose the 
veteran with a psychiatric condition, as the veteran was 
noted to be within normal limits mentally in a December 2001 
treatment note; and a record from Tallahassee Memorial 
hospital in August 2005 indicated that the veteran had 
undergone a psychological evaluation to determine whether 
there were any contraindications to his having a gun permit 
to work as a security company; and that no contraindications 
were found. 

In any event, the veteran was not diagnosed to have any 
psychiatric condition until many years after service, and 
there is no indication of any medical opinion of record which 
links a psychiatric disorder, other than PTSD, to the 
veteran's time in service.  As such, the preponderance of 
evidence is against the veteran's claim, and it is therefore 
denied. 

Congestive heart failure

The veteran testified that he was never treated for a heart 
condition while in service and he did not begin receiving 
treatment for it prior to seeking treatment at the VA 
hospital around 2000, roughly thirty years after being 
discharged from service.

Service medical records fail to demonstrate any heart 
problems while in service, and the veteran's heart was found 
to be normal in thrust, size, rhythm, and sounds on his 
separation physical.  The veteran also denied any shortness 
of breath, high or low blood pressure, chest pressure, or 
pounding heart in his medical history survey.

VA outpatient treatment records from 2001 reflect that no 
cardiac problems were found (including hypertension, ischemic 
heart disease, myocardial infarction, cardiomyopathy, or any 
other cardiac disease).  

Later, the veteran was diagnosed with congestive heart 
failure, among other heart conditions, in October 2002, after 
being brought to the hospital following an automobile 
accident.  Nevertheless, the veteran's claims file is void of 
a medical opinion of record relating his diagnosed heart 
condition to his time in service. 

As there is no indication of any heart problems in service, 
or for many years after, as well as no medical opinion 
linking the veteran's heart condition to his time in service, 
the preponderance of evidence is against the veteran's claim, 
and it is therefore denied.




High blood pressure

The veteran denied any high blood pressure on his medical 
history survey completed at the time of his separation from 
the military, and his service medical records fail to 
document any complaints of, or treatment for, high blood 
pressure during service.  The veteran also testified that he 
was never told during service that he had high blood 
pressure.  While the veteran may currently have elevated 
blood pressure, there is no indication that it was either 
caused by, or began during, his military service.  There is 
also no indication that the veteran has been diagnosed with 
hypertension.

As the criteria for service connection have not been met, the 
veteran's claim is denied.

Stomach Disorder

When asked to describe the stomach problem he was filing a 
claim for, the veteran testified that he didn't really have 
an appetite and his stomach was always upset; indicating that 
he didn't like to eat more than one meal a day, and that his 
stomach often growled.  When asked about any stomach problems 
in service, the veteran stated that he was able to eat well 
in the service, but that some years after getting out of the 
service, he could not eat any more. 

Service medical records fail to indicate any stomach 
problems; and the veteran denied ever having had any stomach 
problems on his medical history survey taken at time of 
separation.

Subsequent to his time in service, the veteran's medical 
records fail to show that he has ever been diagnosed with any 
type of stomach disability; and, in the absence of proof of a 
present disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, the 
veteran's claim of entitlement to service connection for a 
stomach disorder is denied.


Degenerative bone disorder/gout

The veteran testified that his feet were constantly swollen 
and that x-rays had shown that he had gout.  The veteran also 
agreed that his claims for a degenerative bone disorder and 
for gout actually referred to the same disability.  The 
veteran indicated that he was first diagnosed with gout in 
2000, but it was unclear from his testimony whether he 
believes that his condition is related to his time in 
service.

Service medical records fail to show any evidence of gout, 
and the veteran denied any bone or joint deformity, or any 
arthritis on his medical history survey completed as part of 
his separation physical.

The first medical evidence of gout being diagnosed was 
contained in VA treatment records in late 2001, more than 
thirty years after his discharge from service.  While a 
separate VA treatment record noted that the veteran had 
noticed swelling in his feet since 1994, the veteran's claims 
file is void of any indication that his gout was in any way 
related to his time in service.  Even if the gout began in 
1994, there was still nearly a quarter-century between the 
veteran's discharge from service and the onset of his gout.

Given the lack of any medical indication of a link between 
the gout and the veteran's time in service, and the long 
passage of time between his discharge from service and the 
onset of treatment for gout, the preponderance of evidence is 
against the veteran's claim, and it is therefore denied.

Prostate cancer

The veteran filed a claim for prostate cancer, but the 
medical evidence fails to show any record of prostate cancer 
being either diagnosed or treated.  When the veteran was 
asked at his hearing whether he was currently diagnosed with 
prostate cancer, he responded if I am "I don't know about 
it."  The veteran also denied being treated with any type of 
chemotherapy or radiation or having surgery on his prostate.

In the absence of proof of a present disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, in the absence of a diagnosis of 
prostate cancer, the veteran's claim is denied.

Eye Disorder

A veteran who served during wartime service after December 
31, 1946 is presumed to be in sound condition when examined, 
accepted and enrolled for service except as to defects, 
infirmities, or disorders noted at entrance into service or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by such service.  38 U.S.C.A. § 1111.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service.  Where the evidence shows that 
there was an increase in disability during service, there is 
a presumption that the disability was aggravated by service.  
To rebut the presumption of aggravation, there must be clear 
and unmistakable evidence (obvious or manifest) that the 
increase in severity was due to the natural progress of the 
disability. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service. 38 C.F.R. § 3.306(b).  The 
usual effects of medical and surgical treatment in service, 
having the effect of ameliorating disease or other conditions 
incurred before enlistment will not be considered service 
connected unless the disease or injury is otherwise 
aggravated by service. 38 C.F.R. § 3.306(b)(1).  Intermittent 
or temporary flare-ups during service of a preexisting injury 
or disease do not constitute aggravation; rather, the 
underlying condition, as contrasted with symptoms, must have 
worsened. Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
Accordingly, "a lasting worsening of the condition" - that 
is, a worsening that existed not only at the time of 
separation but one that still exists currently is required. 
See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see 
also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).

Service medical records from the veteran's active duty 
reflect that at the time of his entry into service, the 
veteran was noted to have 20/400 vision in his right eye, and 
it was indicated that he had defective distance vision.  
Referral to an ophthalmology clinic shortly thereafter 
revealed this was due to amblyopia.  On his separation 
physical, the veteran continued to have 20/400 vision in the 
right eye which was correctable to 20/200. 

While the veteran testified that his is now nearly blind in 
his right eye, (essentially confirmed by current VA treatment 
records), his right eye condition was noted at service 
entrance, and there is no indication that it increased in 
severity either during service, or as a result of service.

As the veteran's pre-existing eye condition was not 
aggravated during service, his claim is denied.

II. Nonservice-connected pension

The law authorizes the payment of a nonservice-connected 
disability pension to a veteran of a war who has the 
requisite service, who is permanently and totally disabled, 
and who meets the net worth requirements.  38 U.S.C.A. §§ 
1502, 1503, 1521.

First, a veteran must have served in the active military, 
naval or air service for ninety (90) days or more during a 
period of war.  The veteran's DD-214 shows that he had active 
duty from April 1967 to April 1970, during the Vietnam era. 
Therefore, he has the required period of wartime service.

Second, a veteran must be permanently and totally disabled 
from nonservice-connected disability not due to his/her own 
willful misconduct.  Since the Social Security Administration 
found the veteran to be disabled within the meaning of the 
Social Security Act since October 2002, he is also considered 
to be permanently and totally disabled for VA pension 
purposes.  See 38 U.S.C.A. § 1502 (a)(2).

Third, the veteran must meet the net worth requirements under 
38 C.F.R. § 3.274, and must not have an annual income in 
excess of the applicable maximum annual pension rate 
specified in 38 C.F.R. § 3.23.

In determining annual income under this chapter, with a few 
exceptions, all payments of any kind or from any source 
(including salary, retirement or annuity payments, or similar 
income, which has been waived, irrespective of whether the 
waiver was made pursuant to statute, contract, or otherwise) 
shall be included.
     
For a veteran with a spouse, the income limitation is $13,855 
per year.  The veteran reported that his wife makes $1,400 
per month which equates to $16,800 per year.  The veteran 
also submitted a pay stub indicating that he receives a 
monthly pension of $251.29 per month which equates to 
3,015.48 per year.  As such, the combined income of the 
household is roughly 19,815.48 per year which exceeds the 
threshold required to be eligible for nonservice connected 
pension. 

The veteran was provided with a medical expense report and 
informed that he could qualify for a pension if his 
unreimbursed medical expenses reduced his income beneath the 
threshold; but the veteran failed to submit a medical expense 
worksheet.

As the veteran's household income exceeds the income 
threshold required for a nonservice-connected pension, his 
claim is denied.

III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in August 2004 and December 2005.  By these letters, 
and the statements of the case, and the supplemental 
statement of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  The 
veteran also indicated in March 2006 that he had no 
additional evidence to substantiate his claim.

VA and private treatment records have been obtained, as have 
service medical records and service personnel records.  A 
Social Security Administration determination was also 
obtained and the veteran was provided with a VA examination 
(the report of which has been associated with the claims 
file).  Additionally, the veteran testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's service-connection and pension 
claims, no disability rating or effective date will be 
assigned, so there can be no possibility of any prejudice to 
the veteran under the holding in Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  Because VA's duties to notify and 
assist have been met, there is no prejudice to the veteran in 
adjudicating this appeal.


ORDER

Service connection for a psychiatric condition, other than 
PTSD, is denied.

Service connection for congestive heart failure is denied.

Service connection for high blood pressure is denied.

Service connection for a stomach disorder is denied.

Service connection for a degenerative bone disorder/gout is 
denied.

Service connection for prostate cancer is denied.

Service connection for an eye disorder is denied.

Nonservice-connected pension is denied.


REMAND

In the Social Security Administration (SSA) disability 
determination, references were made to several doctors who 
completed psychiatric evaluations of the veteran, including 
an evaluation which resulted in the veteran being diagnosed 
with PTSD.  As such, a remand is necessary.

The case is REMANDED for the following action:

1.  Obtain all records from the Social 
Security Administration, to include all 
awards of disability benefits and any 
underlying records used in reaching the 
determination.  All efforts to obtain 
Social Security records should be fully 
documented, and a negative response must 
be provided if the records are not 
available.

2.  If the SSA records do not contain the 
treatment and/or evaluation records from 
Dr. Marie Hume, Dr. Wayne Sampson, and 
Dr. Mary Price, obtain the necessary 
releases from the veteran and acquire the 
records.

3.  Complete any additional development 
which logically flows from any newly 
obtained evidence.  

4.  When the development requested has 
been completed, the case should again be 
reviewed by the RO.  If the benefits 
sought are not granted, the veteran, and 
his representative, should be furnished 
with a supplemental statement of the case 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


